         Case 1:15-cv-02739-LAP Document 309 Filed 04/27/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  PETERSEN ENERGÍA INVERSORA, S.A.U.
  and PETERSEN ENERGÍA, S.A.U.,
                                                        No. 15 Civ. 2739 (LAP)
                               Plaintiffs,

                -against-

  ARGENTINE REPUBLIC and YPF S.A.,

                               Defendants.

  ETON PARK CAPITAL MANAGEMENT,
  L.P., ETON PARK MASTER FUND, LTD.,
  and ETON PARK FUND L.P.,
                                                        No. 16 Civ. 8569 (LAP)
                               Plaintiffs,

                -against-

  ARGENTINE REPUBLIC and YPF S.A.,

                               Defendants.


                       STIPULATION AND [PROPOSED] ORDER

       WHEREAS, on September 29, 2020, the Court entered a protective order governing

disclosure in the above-referenced actions (the “Protective Order”) (Dkts. 177 and 124), the

defined terms of which are adopted and used herein except as may be otherwise noted; and

       WHEREAS, Burford Capital LLC (“Burford”), plaintiffs Petersen Energia Inversora,

S.A.U., Petersen Energia, S.A.U., Eton Park Capital Management, L.P., Eton Park Master Fund,

Ltd., and Eton Park Fund, L.P. (“Plaintiffs”), and defendants the Republic of Argentina and
           Case 1:15-cv-02739-LAP Document 309 Filed 04/27/21 Page 2 of 3




YPF S.A. (“Defendants,” and together with Burford and Plaintiffs, the “Parties”) wish to

supplement the Protective Order with additional terms to which the Parties have agreed;

        IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Parties

that:

        1.     Burford may designate its Confidential communications with auditors and

regulators as “Outside Counsel Only.”

        2.     Documents shall be designated “Outside Counsel Only” as set forth in Paragraph

5 of the Protective Order, except that the Producing Party shall also affix the words “OUTSIDE

COUNSEL ONLY” on the document.

        3.     Documents designated “Outside Counsel Only” shall not be disclosed by any

Receiving Party to anyone other than the categories of persons identified in subparagraphs 7(a)

(except in-house counsel), 7(c)-7(f), 7(g) (limited to use during deposition testimony and trial

testimony), 7(h)-(j), and 7(l) of the Protective Order. Notwithstanding the foregoing and for the

avoidance of doubt, Documents designated “Outside Counsel Only” shall not be shared with the

categories of persons identified in subparagraph 7(b), including in-house attorneys employed by

a Party.

        4.     Documents designated “Outside Counsel Only” shall be afforded all protections

applicable to, and other than with respect to disclosure pursuant to paragraph 3 above, treated in

the same manner as, documents designated Confidential under the Protective Order.

 KELLOGG HANSEN TODD FIGEL &                          KING & SPALDING LLP
 FREDERICK P.L.L.C.

 By:   /s/ Mark. C. Hansen                            By: /s/ Reginald R. Smith
       Mark C. Hansen                                        Reginald R. Smith
       Derek T. Ho                                           Israel Dahan
 1615 M Street, NW, Suite 400                                Laura E. Harris
 Washington, DC 20036                                 1185 Avenue of the Americas, 34th Floor
         Case 1:15-cv-02739-LAP Document 309 Filed 04/27/21 Page 3 of 3




 T: (202) 326-7900                               New York, NY 10036
 Counsel for Plaintiffs Petersen Energía         T: (212) 556-2100
 Inversora, S.A.U., Petersen Energía, S.A.U.,    Counsel for Plaintiffs Petersen Energía
 Eton Park Capital Management, L.P., Eton Park   Inversora, S.A.U., Petersen Energía, S.A.U.,
 Master Fund, Ltd., and Eton Park Fund, L.P.     Eton Park Capital Management, L.P., Eton
                                                 Park Master Fund, Ltd., and Eton Park Fund,
                                                 L.P.


 SULLIVAN & CROMWELL, LLP                        DEBEVOISE & PLIMPTON LLP

 By:   /s/ Robert J. Giuffra, Jr.                By: /s/ Donald Francis Donovan
        Robert J. Giuffra, Jr.                          Donald Francis Donovan
        Sergio J. Galvis                                Mark P. Goodman
        Thomas C. White                                 Shannon Rose Selden
        Joseph E. Neuhaus                               Dietmar W. Prager
        Elizabeth A. Cassady                     919 Third Avenue
 125 Broad Street                                New York, NY 10022
 New York, NY 10004                              T: (212) 909-6000
 T: (212) 558-4000
                                                 Counsel for Defendant YPF S.A.
 Counsel for Defendant Argentine Republic


 JOSEPH HAGE AARONSON LLC

 By:   /s/ Gregory P. Joseph
       Gregory P. Joseph
       Rachel M. Cherington
 485 Lexington Avenue, 30th Floor
 New York, NY 10017
 Telephone: (212) 407-1200

 Counsel for Burford Capital LLC

SO ORDERED:

This ___ day of April, 2021



__________________________
Hon. Loretta Preska
United States District Judge
